Case 3:19-cv-00185-RLY-MPB Document 38 Filed 01/30/20 Page 1 of 3 PageID #: 251




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF INDIANA
                                 EVANSVILLE DIVISION

 Major Wire Industries, Ltd.,                          Case No. 3:19-cv-00185-RLY-MPB

          Plaintiff,

           vs.

 James Siler and
 Durex Products, Inc.,

          Defendants.

                   Major Wire Industries, Ltd.’s Second Motion for Extension of
                 Settlement Deadline and Request for Telephonic Status Conference

          Major Wire Industries, Ltd. (“Major Wire”) respectfully moves the Court for entry of

 an order extending the deadline for it to submit a motion to dismiss or a stipulation of

 dismissal until February 28, 2020, and further requests that the Court schedule a telephonic

 status conference for the parties to address the remaining settlement issues between them. In

 support, Major Wire states as follows:

          1.       The Court on November 21, 2019, conducted a settlement conference in this

 matter, during which Major Wire and defendants James Siler (“Siler”) and Durex Products,

 Inc. (“Durex”) reached agreement on the primary terms for settlement, with the final

 documents to be drafted by counsel for the parties.

          2.       On November 22, 2019, the Court in a minute entry (EC 35) following the

 settlement conference ordered counsel for Major Wire to file a motion to dismiss or a

 stipulation of dismissal consistent with the agreements of the parties within thirty (30) days

 of the date thereof. On December 20, 2019, Major Wire moved the Court for an extension

 of that deadline (EC 36), which the Court granted, until January 31, 2020 (EC 37).




 {8597995: }
Case 3:19-cv-00185-RLY-MPB Document 38 Filed 01/30/20 Page 2 of 3 PageID #: 252




          3.    Since the settlement conference, the parties have worked diligently to

 complete the formal documentation of their agreements within the time set by the Court.

 Unfortunately, the parties have thus far been unable to complete their formal documentation

 of their respective agreements.

          4.    Accordingly, Major Wire respectfully requests that this Court extend the time

 for Major Wire to the deadline for it to submit a motion to dismiss or a stipulation of

 dismissal until February 28, 2020. Additionally, because the parties have not been able to

 reach agreement on the final terms of settlement, Major Wire respectfully requests that this

 Court set a telephonic status conference for the parties to address the remaining settlement

 issues between them.

          WHEREFORE, Major Wire respectfully requests that this Court extend the deadline

 for it to submit a motion to dismiss or a stipulation of dismissal until February 28, 2020,

 schedule a telephonic status conference, and grant such other relief this Court deems

 equitable and just under the circumstances.



 Dated: January 30, 2020                        /s/ David T. Movius
                                               David T. Movius
                                                dmovius@mcdonaldhopkins.com
                                               MCDONALD HOPKINS LLC
                                               600 Superior Avenue, E., Suite 2100
                                               Cleveland, Ohio 44114
                                               t 216.348.5400 | f 216.348.5474

                                               Counsel for Major Wire Industries, Ltd.




 {8597995: }
Case 3:19-cv-00185-RLY-MPB Document 38 Filed 01/30/20 Page 3 of 3 PageID #: 253




                                      Certificate of Service

          I hereby certify that, on January 30, 2020, a copy of the foregoing was filed

 electronically. Notice of this filing will be sent by operation of the Court’s electronic filing

 system to all parties indicated on the electronic filing receipt, and parties may access this

 filing through the Court’s system.



                                                  /s/ David T. Movius
                                                Counsel for Major Wire Industries, Ltd.




 {8597995: }
